UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8062



MILTON H. WHITAKER,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH   OF   VIRGINIA;   FREDERICK   H.
CREEKMORE;   SHEPELLE   WATKINS-WHITE;   FIRST
JUDICIAL CIRCUIT COURT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1575-AM)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton H. Whitaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Milton    H.     Whitaker   appeals    the   district     court’s    order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) action.                      We

have reviewed the record and the district court’s opinion and find

no reversible error.            Accordingly, we affirm on the reasoning of

the district court.         Whitaker v. Virginia, No. CA-01-1575-AM (E.D.

Va. Nov. 28, 2001).             We dispense with oral argument because the

facts    and     legal    contentions    are   adequately   presented       in   the

materials      before     the    court   and   argument   would    not   aid     the

decisional process.




                                                                         AFFIRMED




                                          2